EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of April 4, 2022, which amendment has been ENTERED.
It is noted that the claim listing of the amendment of April 4, 2022 fails to comply with 37 CFR 1.121(c)(2) in that there is added text that has not been underlined.  The noticed instances are the number “13” on line 1 of claim 14, and the number “11” on line 1 of claim 15.
It is noted that Applicant has failed to reply to the comment in section 2 of the office action of January 4, 2022 pointing out incorrect uses of the words “medium” and “media” in the specification.
It is noted that Applicant has failed to reply to the comment in section 3 of the office action of January 4, 2022 concerning the uses and proper marking of trademarks in the specification.
The replacement drawing sheet of April 4, 2022 has been APPROVED.
The drawings of November 18, 2019 as corrected by the drawing of the replacement drawing sheet of April 4, 2022 have been accepted as FORMAL.
Shaw (‘399), cited herewith, is of general interest for the disclosure related to a sensor set, noting especially Figure 7.
Attard et al (‘998), cited herewith, is of general interest for the disclosure relating to a sensor set in a vehicle, noting especially paragraph [0009] at lines 20-27.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to claim 14 under 37 CFR 1.75(c) in the office action of January 4, 2022 has been overcome by the amendment of April 4, 2022 supplying a correct dependency for the claim.
The objection to the drawings under 37 CFR 1.84(o) has been overcome by the replacement drawing sheet of April 4, 2022.
Claims 16 and 17 as newly-amended are no longer interpreted under 35 USC 112(f) due to the amendment of April 4, 2022, which removes all uses of the term, “module” in these claims.
The rejection of claims 11-20 and 22-23 under 35 USC 112(b) in the office action of January 4, 2022 has been overcome by the amendment of April 4, 2022 and by the remarks with that amendment.
The rejection of claim 15 under 35 USC 101 in the office action of January 4, 2022 has been overcome by the significant rewriting of that claim in the amendment of April 4, 2022.
Independent claim 1 and dependent claims 2-10 are allowable over the prior art of record for the reasons indicated in section 15 of the office action of January 4, 2022.
Independent claim 21 and dependent claims 24-25 are allowable over the prior art of record for the reasons indicated in section 15 of the office action of January 4, 2022.
Dependent claims 22 and 23 are allowable over the prior art of record in that the amendment of claim 22 in the amendment of April 4, 2022 has overcome the rejection of claims 22 and 23 in the office action of January 4, 2022, and in that claims 22 and 23 depend ultimately from allowable, independent claim 21.
The text of independent claim 11 as newly-amended is as follows:                     11. (Currently Amended) One or more non-transitory computer readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a computing device is to cause the computing device to: aggregate perception data from individual perception pipelines, each of which is associated with respective one of different types of sensors of a heterogeneous sensor set. based on the aggregated perception data, a characteristic associated with a Page 4U.S. App. No. 16/614,741 Attorney Docket No. 131592-249935/AA1114PCT-US space derive next perception data for more than one of the individual perception pipelines from sensor data originating from at least one first sensor of the sensors in response to a detection of a sensor deficiency associated with a second different sensor of the sensors.  (Bold added).
Independent claim 11 as newly-amended is allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above in section I, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 12-15 is allowable over the prior art of record in that each of the dependent claims depends ultimately from allowable, independent claim 11.
The text of independent claim 16 as newly-amended is as follows:                    16. (Currently Amended) An apparatus, comprising: object prediction circuitry to output information. the output information is for at least one of trajectory planning system or a driver warning system; object fusion circuitry coupled to an input of the object prediction circuitry, the object fusion circuitry to aggregate perception data from individual perception pipelines, each of which is associated with one of a plurality of different types of sensors of a heterogeneous sensor set, and output aggregated perception data to the object prediction circuitry; a plurality of object object detectors coupled to an input of the object fusion circuitry, each object detector of the plurality of object detectors to generate information of a respective one of the individual perception pipelines; and a sensor translation model selectively coupled to at least one input of the plurality of object object detectors, the sensor translation model to convert information that is based on raw sensor data of a first sensor of the heterogeneous sensor set into synthetic sensor data for a second sensor of the heterogeneous sensor set in response to a sensor deficiency associated with the second sensor.  (Bold added).
Independent claim 16 as newly-amended is allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above in section K, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 17-20 is allowable over the prior art of record in that each of the dependent claims depends ultimately from allowable, independent claim 16.
All objections and rejections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648